DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 14, 4-8, 15, and 16 of U.S. Patent No. 11,165,430 B1.
In claim 1, Pat 11,165,430 B1 discloses in claim 4, an apparatus (col. 29, line 31) comprising:
a node (a first terminal; col. 29, line 45);
a first capacitor (line 33) having a first terminal to receive a first input (line 34), and a second terminal coupled to the node;
a second capacitor (line 33) having a first terminal to receive a second input (line 34), and a second terminal coupled to the node;
a third capacitor (line 33) having a first terminal to receive a third input (line 34), and a second terminal coupled to the node;
a logic (driver; line 40) having an input and an output;

a first transistor (line 54) coupled to the node (a terminal, line 54), wherein the first transistor is controllable by a first signal (a first clock, line 56);
a second transistor (line 57) coupled to the input of the logic, wherein the second transistor is controllable by a second signal (a second clock, line 59); and
a third transistor (line 60) coupled to the second terminal of the capacitor having the non-linear polar material, wherein the third transistor is controllable by a third signal (a third clock);
with the exception of explicitly showing the second terminals for the first, second and third capacitors coupled to the node.
However, it is obvious in the art for the second terminals for the first, second and third capacitors coupled to the node in order to output the sum off the first, second and third inputs.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide a low power sequential circuit (e.g., latch) uses a non-linear polar capacitor to retain charge with fewer transistors than traditional CMOS sequential circuits.
In claim 2, Pat 11,165,430 B1 in claim 4 further discloses the apparatus of claim 1, wherein the first capacitor, the second capacitor, and the third capacitor are non- ferroelectric capacitors (col. 29, line 33).
In claim 3, Pat 11,165,430 B1 in claim 14, further discloses the apparatus of claim 2, wherein the non-ferroelectric capacitors includes one of: a dielectric capacitor, para-electric capacitor, or non-linear dielectric capacitor (col. 30, lines 25-27).
In claim 4, Pat 11,165,430 B1 in claim 5, further discloses the apparatus of claim 1, wherein first signal has a pulse width greater than a pulse width of the second signal and a pulse width of the third signal (col. 29, lines 63-65).
In claim 5, Pat 11,165,430 B1 in claim 6, further discloses the apparatus of claim 1, wherein the third signal is to de-assert prior to an assertion of the second signal (col. 29, lines 66-67).
In claim 6, Pat 11,165,430 B1 in claim 7, further discloses the apparatus of claim 1, wherein the first transistor is a first n- type transistor, wherein the second transistor is a second n-type transistor, and wherein the third transistor is a p- type transistor (col. 30, lines 1-4).
In claim 7, Pat 11,165,430 B1 in claim 8, further discloses the apparatus of claim 1, wherein the first transistor, the second transistor, and the third transistor are disabled in an evaluation phase, and enabled in a reset phase, wherein the reset phase is prior to the evaluation phase (col. 30, lines 5-8).
In claim 12, Pat 11,165,430 B1 in claim 14 further discloses the apparatus of claim 1, wherein the non-linear polar material includes one of: ferroelectric material, para-electric material, or non-linear dielectric (col. 30, lines 25-27).
In claim 13, Pat 11,165,430 B1 in claim 15 further discloses the apparatus of claim 12, wherein the ferroelectric material includes one of:
Bismuth ferrite (BFO), BFO with a doping material wherein the doping material is one of Lanthanum, or elements from lanthanide series of periodic table (col. 30, lines 30-32);
Lead zirconium titanate (PZT), or PZT with a doping material, wherein the doping material is one of La or Nb (lines 33-35);

a perovskite includes one of: BaTiO3, PbTiO3, KNbO3, or NaTaQ3 (lines 43-44);
a hexagonal ferroelectric includes one of: YMnO3, or LuFeQ3 (lines 45-46);
hexagonal ferroelectrics of a type h-RMnO3, where R is a rare earth element which includes one of: cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm), ytterbium (Yb), or yttrium (Y) (lines 47-53);
Hafnium (Hf), Zirconium (Zr), Aluminum (Al), Silicon (Si), their oxides or their alloyed oxides (lines 54-55);
Hafnium oxides as Hf1-x Ex Oy, where E can be Al, Ca, Ce, Dy, er, Gd, Ge, La, Sc, Si, Sr, Sn, or Y; Al(1-x)Sc(x)N, Ga(1- x)Sc(x)N, Al(1-x) YOON or Al(1-x-y)Mg(x)Nb(y)N, y doped HfO2, where x includes one of: Al, Ca, Ce, Dy, Er, Gd, Ge, La, Sc, Si, Sr, Sn, or Y, wherein 'x' is a fraction; Niobate type compounds LiINbO3, LiTaO3, Lithium iron Tantalum Oxy Fluoride, Barium Strontium Niobate, Sodium Barium Niobate, or Potassium strontium niobate; or 
an improper ferroelectric which includes one of: [PTO/STO]n or [LAO/STO}Jn, where 'n' is between 1 to 100 (lines 56-67).
In claim 14, Pat 11,165,430 B1 in claim 16 further discloses the apparatus of claim 1, wherein the capacitor comprising non-linear polar material is positioned in a backend of a die, and wherein the logic is positioned in a frontend of the die (col. 31, lines 1-4).
Allowable Subject Matter
Claims8-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-29 appear to comprise allowable subject matter.
Response to Arguments
Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive. Applicant argued that U.S. Patent No. 11,165,430 was filed on 12/21/20. The current application was filed on 12/21/20 and claims priority to U.S. Patent No. 16/729,275 filed 12/27/19. Since the effective filing date of U.S. Patent No. 11,165,430 is not before the filing date of the pending application, it is not a proper reference for nonstatutory double patenting rejection.
The Examiner respectfully disagrees with the Applicant’s argument because it does not matter of the filing date of U.S. Patent No. 11,165,430 that is not before the filing date of the pending application; since the inventor/applicant/patent owner has already secured the issuance of a first patent.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844